Territory of Michigan, to wit—
To the Marshall of the territory of Michigan: You are hereby commanded that you take Denis Campeau, if to be found within Said territory, and him Safely Keep, So that you have his body before our judges of our Supreme Court, at Detroit, on the third monday in September next, then & there in our Said court to answer Thomas Emerson, Joseph Emerson & Stephen Mack, merchants in company at Detroit in Said territory, under the firm of Thomas Emerson & C° in a plea of trespass why with force & arms one certain brick kiln containing one hundred & fifty thousand burnt bricks of the value of one thousand dollars, the property of the Said Thomas Emerson & C° he took, threw down, destroyed & carried away, and to his own use converted against the peace of the United States, and of this territory and to the great damage of the Said Thomas Emerson & C° as they Say, two thousand dollars, which Shall then & there be made to appear, and of this writ make due return. Witness Augustus B. Woodward, Presiding judge of our Said Supreme Court the tenth day of October one thousand eight hundred ten. Peter Audrain elk. S. C. T. M.